Citation Nr: 0431452	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  01-02 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to increased disability rating for service-
connected mitral valve prolapse with premature ventricular 
contractions, currently evaluated as 30 percent disabling.

2.  Entitlement to increased disability for service-connected 
cervical spine disability, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from June 2000 and December 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (the RO).  

Procedural history

The veteran served on active duty from June 1980 to June 1984 
and from August 1998 and April 1999.  

The veteran was granted service connection for mitral valve 
prolapse with history of premature ventricular contractions 
(hereinafter, heart disability) in a January 2000 rating 
decision and was awarded a 10 percent disability rating.  

In May 2000, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
for his heart disability.  In a June 2000 rating decision the 
RO denied the veteran's claim.  The veteran disagreed with 
the June 2000 rating decision.  In a December 2000 Statement 
of the Case (SOC) the RO granted an increased rating for the 
veteran's heart disability, increasing the rating to 30 
percent disabling under Diagnostic Code 7000.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993)[when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].  The veteran perfected his appeal with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in January 2001.  

Also in May 2000, the RO received the veteran's claim of 
entitlement to service connection for a cervical spine 
disorder.  The veteran was granted service connection for his 
cervical spine disability in a December 2000 rating decision.  
A 20 percent disability rating was assigned, effective May 
18, 2000.  The veteran disagreed with the December 2000 
rating decision.  An appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
January 2002.  In a January 2003 decision the RO granted an 
increased rating for the veteran's cervical spine disability, 
increasing the rating to 30 percent disabling effective as of 
the original date of the grant.  Because the maximum benefit 
allowable under the VA Schedule for Rating Disabilities was 
not granted with the January 2003 increase, the pending 
appeal continued.  See AB v. Brown, supra.    

In July 2004, the veteran presented sworn testimony during a 
video conference hearing which was chaired by the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.  During the 
hearing, the veteran submitted additional evidence along with 
a waiver of consideration of that evidence by the RO.  See 38 
C.F.R. § 20.1304 (2003).  

The issue of increased rating for the veteran's cervical 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.

Issues not on appeal

In July 2004 the veteran submitted a claim of entitlement to 
service connection for: bilateral peripheral vascular disease 
of the lower extremities; peripheral neuropathy of all four 
extremities, claimed as secondary to the veteran's heart 
and/or cervical spine disabilities; neuro-cardiogenic 
syncope, claimed as secondary to the veteran's 
service-connected heart disability "and possibly related to 
my neck"; headaches; and a thoracic spine disability (the 
two latter disabilities claimed as secondary to the veteran's 
cervical spine disability).  The veteran also filed a claim 
for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
Those claims have not been yet been adjudicated by the RO.  

According to VA General Counsel, the question of TDIU 
entitlement may be considered as a component of an appealed 
increased rating claim only if the TDIU claim is based solely 
upon the disability or disabilities which are the subject of 
the increased rating claim.  If the veteran asserts 
entitlement to a TDIU rating based in whole or in part on 
other service-connected disabilities which are not the 
subject of the appealed RO decision, the Board lacks 
jurisdiction over the TDIU claim except where appellate 
jurisdiction is assumed in order to grant a benefit, pursuant 
to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2003).

Consideration of TDIU in this case would necessarily involve 
consideration of the veteran's other newly claimed 
disabilities, which, as noted above have not yet been 
adjudicated by the RO and which cannot yet be here on appeal.  
Therefore, the Board concludes, based on the VA General 
Counsel Opinion referred to above, that it does not have 
jurisdiction over the issue of entitlement to TDIU.  That 
claim is referred, along with the newly submitted service 
connection claims, to the RO for appropriate action.


FINDING OF FACT

The veteran's heart disability is manifest by fatigue, 
dyspnea and episodes of syncope which vary in frequency.  The 
veteran begins to experience symptoms, such as fatigue and 
syncope, at an exertion level between 5 and 6 METs (metabolic 
equivalent).  There is no medical evidence of episodes of 
congestive heart failure.  


CONCLUSION OF LAW

The criteria for a schedular disability rating in excess of 
the currently assigned 30 percent have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7000 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to increased disability rating for service-
connected mitral valve prolapse with premature ventricular 
contractions, currently evaluated as 30 percent disabling.

The veteran seeks an increased rating for his service-
connected heart disability.  In the interest of clarity, the 
Board will initially review various laws generally pertaining 
to the issue on appeal.  The Board will then move on to an 
analysis of the issue.  

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the preponderance of the evidence must be against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2003).  The Board observes that the veteran was 
notified by the November 2002 SSOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, letters were sent to the veteran in March 
2001 and December 2003 which were specifically intended to 
address the requirements of the VCAA.  These letters 
explained in detail the evidence needed to substantiate a 
claim for increased rating of the veteran's heart disability.  
These letters notified the veteran that in order to receive 
an increased disability rating he must provide evidence that 
his heart disability had increased in severity and advised 
the veteran to send evidence of medical treatment in order to 
substantiate his claim.  Moreover, these letters enumerated 
the evidence already received.  Thus, the letters, in 
conjunction with the November 2002 SSOC, not only notified 
the veteran of the evidence already of record, but also 
notified him specifically of the additional evidence that was 
needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2003).  In the 
December 2003 VCAA letter, the veteran was informed that VA 
would "make reasonable efforts to get...relevant records not 
held by a Federal agency.  This may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.".  The letter further advised 
that VA was responsible for obtaining "relevant records from 
any Federal agency".  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2003).  
The March 2001 letter asked the veteran to describe any 
additional information he wanted VA to obtain.  Further the 
letter advised the veteran that "It is your responsibility 
to ensure that we receive the information necessary to get... 
[any records]."  The veteran was also informed that he was 
responsible to sign a release to give VA the authority to 
request documents from private healthcare providers.  The 
veteran was further advised that it was ultimately the 
veteran's responsibility to provide evidence to support his 
claim.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2003).  The December 2003 letter included notice 
that the veteran should notify VA about "any other evidence 
or information" that existed which would support his claim.  
The Board believes that this request substantially complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that she could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  
The Board additionally notes that the veteran's claim was 
adjudicated by the RO in November 2002 after expiration of 
the one-year period following the March 2001notification of 
the veteran of the evidence necessary to substantiate his 
claim.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO obtained the veteran's service medical 
records, private treatment records and VA treatment records.  
Further, the RO provided the veteran with VA examinations in 
February 2001 and September 2002.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran was informed of his right to a hearing and elected to 
present testimony at a videoconference hearing in July 2004.  
A transcript of this testimony has been associated with the 
claims folder.  See 38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Pertinent law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2003). 

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's heart disability is rated under 38 C.F.R. § 
4.104, Diagnostic Code 7000 [Valvular heart disease].  The 
medical evidence of record, notably the February 2001 and 
September 2002 VA examinations, includes diagnoses of mitral 
valve prolapse.  There is no other diagnostic code which is 
specific to valvular heart disease, and the veteran has not 
suggested a more appropriate Diagnostic Code for his service-
connected mitral valve prolapse.  

Specific rating criteria

The veteran's service-connected heart disability is currently 
evaluated as 30 percent disabling under the criteria of 
38 C.F.R. § 4.104, Diagnostic Code 7000 (2003).  With regard 
to this diagnostic code, the Board notes that the regulations 
regarding cardiovascular disorders were revised effective 
January 12, 1998.  However, the veteran's increased rating 
claim was submitted in May 2000.  Accordingly, only the 
revised criteria apply to this appeal.   

Under Diagnostic Code 7000, the following levels of 
disability are included.

100% during active infection with valvular heart damage and 
for three months following cessation of therapy for active 
infection.  Thereafter, with valvular heart disease 
(documented by findings on physical examination and either 
echocardiogram, Doppler echocardiogram, or cardiac 
cathereterazation) resulting in: chronic congestive heart 
failure, or workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent; 

60% more than one episode of acute congestive heart failure 
in the past year, or; workload of greater than 3 METs but 
not greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent;

30% workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram, or X-ray; 

10% workload of greater than 7 METs but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication required.

Note (1) Evaluate cor pulmonale, which is a form of 
secondary heart disease, as part of the pulmonary condition 
that causes it.

Note (2) One MET (metabolic equivalent) is the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute. 
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, 
fatigue, angina, dizziness, or syncope may be used.

38 C.F.R. § 4.104, Diagnostic Code 7000 (2003).

The veteran is currently assigned a 30 percent evaluation for 
mitral valve prolapse.   As indicated above, this disability 
is rated primarily based on the level of exertions which 
produces symptoms such as fatigue, syncope and dizziness.  

The medical and other evidence of record is absent any 
reference to either acute or chronic congestive heart 
failure.  Further, the record does not indicate that the 
veteran has suffered from rheumatic heart disease such that 
he would be rated based upon episodes of active infection.  
Therefore, the criteria for a 100 percent disability rating 
has not been met.  Additionally, the absence of an episode of 
acute congestive heart failure prevents the assignment of a 
60 percent disability rating on that basis.  

A 60 percent disability rating, the next higher rating 
available, may be assigned if symptoms, such as dyspnea, 
syncope or fatigue, occur with an exertion of 3 to 5 METs or 
there is a ventricular ejection fraction of 30 to 50 percent.  

The medical evidence of record, notably the September 2002 VA 
examination indicates that the veteran reported 3 to 4 
episodes of syncope per month along with dizziness, shortness 
of breath and fatigue.  Based upon the veteran's clinical 
evaluation, the VA examiner concluded that the veteran 
suffered symptoms at an exertion level between 5 and 6 METs.  
Such is consistent with the assignment of a 30 percent rating 
[5-7 METs] but not a 60 percent rating [3-5 METs].  The 
February 2001 VA examination indicated that cardiac 
catheterization conducted at that time indicated an ejection 
fraction of 67 percent.  This is not consistent with the 
assignment of a 60 percent rating [30-50 percent ejection 
fraction].    

Therefore, the medical evidence of record indicates that the 
veteran does not meet the criteria for a 60 percent rating 
based upon either METs or ejection fraction as exertion 
occurs at 5 to 6 METs and the ejection fraction is in excess 
of 50 degrees.  Criteria for the currently assigned 30 
percent rating includes evidence of symptoms between 5 and 7 
METs.  As such, the veteran's disability picture most closely 
approximates the currently assigned 30 percent disability 
rating and the lower rating must be assigned  See 38 C.F.R. 
§ 4.7 (2003).  

The veteran's representative also made a specific argument at 
that hearing that the veteran's current disability rating did 
not address the veteran's episodes of syncope.  However, the 
rating criteria set out above makes clear that syncope is one 
of the symptoms contemplated in the assignment of a 30 
percent rating.  The episodes of syncope are thus compensated 
in the currently assigned 30 percent rating.  


Esteban considerations

It appears that the veteran through his representative is 
requesting separate disability ratings for symptoms such as 
syncope and cardiac arrhythmia [see the July 2004 hearing 
transcript, page 5].  Under VA regulations, separate 
disabilities arising from a single disease entity are to be 
rated separately.  See 38 C.F.R. § 4.25 (2003); see also 
Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  
See 38 C.F.R. § 4.14 (2003);  see also Fanning v. Brown, 4 
Vet. App. 225 (1993).  

The medical evidence of record indicates that the veteran 
does in fact have cardiac arrhythmia and syncope.  However, 
the Board notes that arrhythmias are rated based upon 
ejection fraction, METs and episodes of syncope, which as 
discussed above are the criteria which are used to rate 
mitral valve prolapse.  Thus, separately rating the cardiac 
arrhythmia and/or syncope in addition to the currently rated 
mitral valve prolapse would involve separately rating the 
same symptomatology under different diagnostic codes.  See 
38 C.F.R. § 4.104, Diagnostic Code 7000, 7011 (2003).  
Awarding separate ratings for mitral valve prolapse and 
arrhythmia, and/or syncope would involve rating the same 
symptomatology twice and thus would constitute prohibited 
pyramiding.  See 38 C.F.R. § 4.14 (2003).  Accordingly, after 
careful consideration the Board rejects the representative's 
contention.  

In summary, for the reasons and bases explained above, the 
Board concludes that a schedular disability rating in excess 
of the currently assigned 30 percent rating is not warranted.   
The benefit sought on appeal is accordingly denied.

Additional comment

Finally, the Board notes that the veteran's representative 
asserted an informal claim for an extraschedular rating for 
the veteran's heart disability during the July 2004 
videoconference hearing.  After a careful review of the 
record, the Board has determined that this matter has not 
been adjudicated by the RO.  Under Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996), the Board cannot make a determination as 
to an extraschedular evaluation in the first instance.  See 
also VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure].  The Board has therefore determined that it does 
not now have jurisdiction over the issue of the veteran's 
claim for an extraschedular rating for his heart disability.  
Accordingly, that claim is referred to the RO for appropriate 
action.

The Board further finds that the matter of the veteran's 
entitlement to an extraschedular rating is not "inextricably 
intertwined" with the appealed issue of entitlement to an 
increased rating for his service-connected heart disease, 
discussed above.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) [the prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other in the 
prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation]. Claims are 
intertwined only if the RO would have to reexamine the merits 
of any claim which is pending on appeal before the Board 
under the pertinent law and regulations specifically 
applicable thereto.  See Parker v. Brown, 7 Vet. App. 116 
(1994).  Here, the matter of the veteran's entitlement to an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b) is entirely independent of the Board's decision as 
to the increased rating claim. 



ORDER

Entitlement to an increased evaluation for the service-
connected heart condition is denied.  


REMAND


2.  Entitlement to increased disability for service-connected 
cervical spine disability, currently evaluated as 30 percent 
disabling.

Reasons for Remand

For the reasons explained immediately below a remand is in 
order.

Service connection has been granted for the veteran's 
cervical spine disability, effective May 18, 2000.  He has 
appealed the assigned disability rating (now 30 percent).

The pertinent schedular criteria for rating the veteran's 
disability have changed twice during the course of this 
appeal.  Effective September 23, 2002, VA revised the 
criteria for diagnosing and evaluating intervertebral disc 
syndrome, Diagnostic Code 5293. See 67 Fed. Reg. 54,345 (Aug. 
22, 2002).  Effective September 26, 2003, VA revised the 
criteria for evaluating general diseases and injuries of the 
spine. See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  

The veteran's cervical spine disability is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2003).    
Previously, the veteran's cervical spine disability, 
diagnosed as degenerative disc disease, had been rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5287 and then 
Diagnostic Codes 5000-5293 (2002).

The criteria used to evaluate the cervical spine disability 
at the time of the most recent September 9, 2002 VA 
examination have thus been changed twice. Additionally, the 
veteran testified at the August 2004 hearing that the 
severity of his cervical spine disability has continued to 
increase since his last examination he has further provided 
ongoing medical treatment records documenting the continued 
progress of his condition.  

Based on the change in the rating criteria, evidence of the 
veteran's ongoing treatment and the veteran's asserted 
increase in his disability symptoms, the Board concludes that 
the veteran should be afforded another examination.  See 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to 
assist includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse].  

This issue is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should schedule the veteran for a 
physical examination in order to 
determine the current nature, severity 
and appropriate diagnosis of the service-
connected cervical spine disability.  The 
veteran's VA claims folder should be 
forwarded to the examiner for review in 
connection with the examination, and the 
examiner should acknowledge such receipt 
and review.  The report of the 
examination should be associated with the 
veteran's VA claims folder. 

2.  VBA should then readjudicate the 
veteran's claim for an increased rating 
for his service-connected cervical spine 
disability, taking into consideration 
appropriate changes in the criteria for 
rating disabilities of the spine.  If the 
claim remains denied, VBA should provide 
the veteran with a supplemental statement 
of the case (SSOC) which includes the 
revised spine regulations.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



